281 S.W.3d 927 (2009)
James E. BAILEY, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90874.
Missouri Court of Appeals, Eastern District, Division Three.
April 28, 2009.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 190 S.W.3d 562.

ORDER
PER CURIAM.
Movant, James Bailey, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by not allowing him to testify at trial.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).